COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00513-CR


BRENDA GAY KIERNAN                                                   APPELLANT
A/K/A BRENDA
HUDSON BRITTAIN

                                          V.

THE STATE OF TEXAS                                                         STATE


                                      ------------

             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                      ------------

                        MEMORANDUM OPINION1
                                      ------------

                                 I.      Introduction

      In a single issue, Appellant Brenda Gay Kiernan a/k/a Brenda Hudson

Brittain appeals the trial court‟s judgment convicting her of murdering her mother.

We affirm.




      1
       See Tex. R. App. P. 47.4.
                    II.    Factual and Procedural Background

      Kiernan gave four interviews and a written statement to police on the day

she reported her mother‟s death. In the second interview, Kiernan confessed

that she shot her mother.       Kiernan filed a motion to suppress all of her

statements, which the trial court denied, and which denial Kiernan does not

appeal.   The trial court filed findings of fact along with its conclusion that

Kiernan‟s statements were voluntary. During trial, all of Kiernan‟s statements

were admitted into evidence and published to the jury over Kiernan‟s renewed

objections.

      At the close of evidence during the guilt-innocence phase of trial, Kiernan

submitted to the trial court her request that the jury charge include instructions on

the voluntariness of her statements with regard to the influence of alcohol,

improper influences, and failure to receive or waive her statutory warnings. The

trial court denied these requests. The jury found Kiernan guilty as alleged in the

indictment and assessed her punishment at life imprisonment, and the trial court

entered judgment on the verdict.

                                   III.   Jury Charge

      In our review of error in a jury charge, we first determine whether error

occurred; if error did not occur, our analysis ends. See Abdnor v. State, 871
S.W.2d 726, 731–32 (Tex. Crim. App. 1994); see also Sakil v. State, 287 S.W.3d
23, 25B26 (Tex. Crim. App. 2009). Kiernan focuses her argument on “[g]eneral

involuntariness, under [a]rticle 38.22[,] § 6,” complaining that the trial court

                                           2
should have granted her request for the issue of voluntariness to be included in

the jury charge during the guilt-innocence phase of trial.

      With regard to jury instructions on voluntariness, the court of criminal

appeals has explained that “[s]ection 6 expressly dictates the content of that

instruction to be as follows: „unless the jury believes beyond a reasonable doubt

that the statement was voluntarily made, the jury shall not consider such

statement for any purpose nor any evidence obtained as a result thereof.‟” 2

Oursbourn v. State, 259 S.W.3d 159, 175 (Tex. Crim. App. 2008) (emphasis

added).

      Here, the trial court included the following instruction in the jury charge:

            You are instructed that unless you believe from the evidence
      beyond a reasonable doubt that the alleged statements introduced
      into evidence as State‟s Exhibits Nos. 47, 49, 50 & 51 were freely
      and voluntarily made by the defendant without compulsion or
      persuasion,[3] or if you have a reasonable doubt thereof, you shall
      not consider such alleged statements for any purpose nor any
      evidence obtained as a result thereof.

This instruction is substantially the same as the one set out in and required by

article 38.22, section 6, and Kiernan does not complain about the trial court‟s

inclusion of additional language in the instruction.     Further, Kiernan does not

      2
         See also Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005) (stating
same).
      3
       The trial court apparently incorporated language from code of criminal
procedure article 38.21, which states, “A statement of an accused may be used
in evidence against him if it appears that the same was freely and voluntarily
made without compulsion or persuasion, under the rules hereafter prescribed.”
Tex. Code Crim. Proc. Ann. art. 38.21 (West 2005).

                                          3
explain how or why the trial court erred by submitting this instruction instead of

the ones she proposed.       Because the trial court provided Kiernan with the

required instruction under article 38.22, section 6, we overrule her sole issue.

                                  IV.   Conclusion

      Having overruled Kiernan‟s sole issue, we affirm the trial court‟s judgment.



                                                    PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 22, 2011




                                         4